TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2021



                                      NO. 03-20-00426-CV


                                Miguel Solla-Llorens, Appellant

                                                v.

                                    Adriana Solla, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
           REVERSED AND RENDERED -- OPINION BY JUSTICE KELLY




This is an appeal from the order granting appellee’s petition for bill of review and decree of

divorce signed by the trial court on May 21, 2020. Having reviewed the record and the parties’

arguments, the Court holds that there was reversible error in the order granting the petition for

bill of review and in the divorce decree. Therefore, the Court reverses the trial court’s order

granting appellee’s petition for bill of review, vacates the decree of divorce, and renders

judgment reinstating the May 2015 divorce decree. Appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.